 

peeve Pe acc TEAS enn ee ee

 

| USDC SOY
/ DOCUMENT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oo ee eee X
JONNY NUNEZ SR.,
Plaintiff,
ORDER
Vv.
19 CV 9772 (VB)
COMMISSIONER OF SOCIAL SECURITY,
Defendant. :
ee 8 i yy me nen ee Sm Su FH EH tH x

Plaintiff, proceeding pro se and in forma pauperis, filed this social security appeal by
complaint dated October 21, 2019. (Doc. #2). By Order dated November 7, 2019 (Doc. #7), the
Court referred this case to Magistrate Judge Lisa M. Smith for a report and recommendation. On
November 14, 2019, the Court ordered defendant’s counsel to file a letter by December 16, 2019,
advising the Court whether the parties consented to conducting all further proceedings before
Magistrate Judge Smith. (Doc. #10).

To date, defendant’s counsel has failed to file a letter in compliance with the Court’s
November 14 Order.

The Court’s Order was not a suggestion.

Accordingly, the Court sua sponte extends to January 6, 2020, defendant’s counsel time
to file a letter advising the Court regarding consent to conducting all further proceedings before
Magistrate Judge Smith.

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: December 23, 2019
White Plains, NY
SO ORDERED:

el

Vincent L. Briccetti
United States District Judge

 

 
